MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The notice of appeal herein is as follows:
“You will please take notice that Jim Hart, one of the parties to the above-entitled action, hereby appeals to the supreme court of the state of Montana, from the judgment therein entered, in *51said district court, on the 30th day of April, 1914, in favor of the petitioners named in said action and against said Jim Hart, and from the whole thereof; and also from an order refusing to modify said decree, made and entered in said court on the 5th day of May, 1915; and also from an order denying the application of Jim Hart to vacate and set aside the findings of the arbitrator and surveyor, and to vacate the decree and to dismiss the proceedings aforesaid, made and entered in said court on the 5th day of May, 1915.
Rehearing denied October 3, 1917.
“Dated this 23d day of October, 1915.
“C. L. Harris, “Attorney for Jim Hart.
“Filed Oct. 23, 1915.
“Service of foregoing notice of appeal and receipt of copy hereof acknowledged this 23d day of October, 1915.
“Thomas Mathews, “Attorney for Petitioners.”
This court has not any jurisdiction of these appeals. An [1] appeal from a final judgment must be taken within one year after the entry of judgment (subd. 1, sec. 7099, Rev. Codes). An appeal from an order made after final judgment must be taken within sixty days after the order is made and entered in the minutes (subd. 3, sec. 7099). An appeal is taken by filing with the clerk of the court in which the judgment or order appealed from is entered a notice stating the appeal from the same or some specific part thereof, and serving a similar notice on the adverse party or his attorney. (Sec. 7100, Rev. Codes.)
The notice of appeal discloses that the appeal from the judgment was taken more than seventeen months after the judgment was entered; and that the appeals from the orders were taken more than five months after the orders were made and entered in the minutes. The appeals are accordingly dismissed.

Dismissed.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.